Name: 2008/233/EC: Commission Decision of 17 March 2008 amending Decision 2004/558/EC implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Community trade in bovine animals relating to infectious bovine rhinotracheitis and the approval of the eradication programme presented by certain Member States (notified under document number C(2008) 1004) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  Europe;  health;  means of agricultural production;  agricultural activity
 Date Published: 2008-03-19

 19.3.2008 EN Official Journal of the European Union L 76/56 COMMISSION DECISION of 17 March 2008 amending Decision 2004/558/EC implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Community trade in bovine animals relating to infectious bovine rhinotracheitis and the approval of the eradication programme presented by certain Member States (notified under document number C(2008) 1004) (Text with EEA relevance) (2008/233/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Article 9(2) thereof, Whereas: (1) Article 9 of Directive 64/432/EEC provides that a Member State, which has a compulsory national control programme for one of the contagious diseases listed in Annex E(II) to that Directive, may submit its programme to the Commission for approval. That Article also provides for the definition of the additional guarantees which may be required in intra-Community trade. (2) Commission Decision 2004/558/EC of 15 July 2004 implementing Council Directive 64/432/EEC as regards additional guarantees for intra-Community trade in bovine animals relating to infectious bovine rhinotracheitis and the approval of the eradication programmes presented by certain Member States (2) approves the programmes for the control and eradication of the infection with the bovine herpesvirus type 1 (BHV1) presented by the Member States listed in Annex I to that Decision for the regions listed in that Annex, and for which additional guarantees for BHV1 apply in accordance with Article 9 of Directive 64/432/EEC. (3) The Czech Republic has now submitted the programme with the aim of eradicating BHV1 infection in the whole territory of that Member State. That programme complies with the criteria set out in Article 9(1) of Directive 64/432/EEC. That programme also provides for rules for the national movement of bovine animals which are equivalent to those previously implemented in certain Member States or regions thereof, which were successful in eradicating the disease in those Member States or regions. (4) The programme presented by the Czech Republic and the additional guarantees presented in accordance with Article 9 of Directive 64/432/EEC, should be approved. (5) Annex I to Decision 2004/558/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2004/558/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done in Brussels, 17 March 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Commission Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (2) OJ L 249, 23.7.2004, p. 20. Decision as last amended by Decision 2007/584/EC (OJ L 219, 24.8.2007, p. 37). ANNEX ANNEX I Member States Regions of Member States to which the additional guarantees for infectious bovine rhinotracheitis apply in accordance with Article 9 of Directive 64/432/EEC Czech Republic All regions Germany All regions, except Regierungsbezirke Oberpfalz and Oberfranken in the federal state of Bavaria Italy The Autonomous Region of Friuli Venezia Giulia The Autonomous Province of Trento